Name: Decision 2/75 of the EEC-Norway Joint Committee of 2 December 1975 amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation and amending Joint Committee Decision 3/73 and repealing Joint Committee Decision 4/73
 Type: Decision
 Subject Matter: nan
 Date Published: 1975-12-31

 Avis juridique important|21975D1231(08)Decision 2/75 of the EEC-Norway Joint Committee of 2 December 1975 amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation and amending Joint Committee Decision 3/73 and repealing Joint Committee Decision 4/73 Official Journal L 338 , 31/12/1975 P. 0040DECISION 2/75 OF THE JOINT COMMITTEE of 1 December 1975 amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation and amending Joint Committee Decision 3/73 and repealing Joint Committee Decision 4/73 THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Kingdom of Norway, signed in Brussels on 14 May 1973; Having regard to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation (hereinafter referred to as 'Protocol 3'), and in particular Article 28 thereof; Whereas it is desirable that the value limits laid down in Article 14 of Protocol 3 should be raised; Whereas it is necessary to provide a box in the movement certificate EUR.1 and in form EUR.2 in which the name of the country of origin should be inserted; whereas it is, as a result desirable to amend the models of this certificate and form; Whereas it is also necessary to simplify further the procedure for issuing this certificate and for completing this form and inter alia by extending the measures adopted by Joint Committee Decision 4/73 to other means of transport, as well as to raise the value limit laid down in that Decision, HAS DECIDED AS FOLLOWS: Article 1 The text of Article 14 (1) and (2) of the Protocol 3 shall be deleted and replaced by the following: '1. The Community and Norway shall admit as originating products benefiting from the Agreement without requiring the production of a movement certificate EUR.1 or a form EUR.2 any goods sent as small packages to private persons or forming part of travellers' personal luggage, provided that such goods are not imported by way of trade and have been declared as meeting the conditions required for the application of these provisions, and where there is no doubt as to the veracity of such declaration. 2. Importations which are occasional and consist solely of goods for the personal use of the recipients or travellers or their families shall not be considered as importations by way of trade if it is evident from the nature and quantity of the goods that no commercial purpose is in view.Furthemore, the total value of these goods must not exceed 100 units of account in the case of small packages or 300 units of account in the case of the contents of travellers' personal luggage.' Article 2 The model movement certificate EUR.1 given in Annex V to Protocol 3, as amended by Joint Committee Decision 10/73, shall be replaced by the model given in Annex I hereto. Article 3 1. Article 8 (2) of Joint Committee Decision 3/73 shall be detected. Article 4 1. Article 8 (2) of Joint Committee Decision 3/73 shall be deleted. 2. The first subparagraph of Article 19 (2) of Joint Committee Decision 3/73 shall be replaced by the following: 'For the purpose of implementing the provisions of paragraph 1, the customs authorities of the importing State shall return the movement certificate or the form EUR.2 or a photocopy thereof, to the customs authorities of the exporting State, giving, where appropriate, the reasons of substance or form for an inquiry. The invoice, if it has been submitted, or a copy thereof shall be attached to the form EUR.2 and the customs authorities shall forward any information that has been obtained suggesting that the particulars given on the said certificate or the said form are inaccurate.' Article 5 Article 21 of Decision 3/73 of the Joint Committee shall be replaced by the following: 'Article 21 The initials and the endorsements referred to in Articles 13, 14 and 20 shall be inserted in the "Remarks" box of the certificate.' Article 6 1. Without prejudice to Article 8 (1) of Protocol 3, originating products within the meaning of that Protocol shall, provided the consignment consists only of originating products and provided the value does not exceed 1 500 units of account per consignment, benefit from the provisions of the Agreement on import into the Community or Norway on presentation of form EUR.2 of which a model is given in Annex II. 2. One form EUR.2 shall be completed for each consignment. Article 7 Form EUR.2 shall be completed by the exporter or, under his responsibility, by his authorised representative. It shall be made out on the form of which a model is given in Annex II. This form shall be printed in one or more of the languages in which the Agreement is drawn up. It shall be made out in one of these languages and in accordance with the provisions of the domestic law of the exporting State. If it is handwritten it must be completed in ink and in block letters. Form EUR.2 shall be 210Ã 148 mm. A tolerance of up to plus 8 or minus 5 mm in the length may be allowed. The paper used shall be white paper dressed for writing not containing mechanical pulp and weighing not less than 64 g/m ². The Member States of the Community and Norway may reserve the right to print the forms themselves or may have them printed by printers approved by them. In the latter case each form must bear a reference to such approval. In addition, the form must bear the name and address of the printer or a mark by which the printer can be identified. It shall also bear a serial number, whether or not printed, by which it can be identified. Article 8 In order to ensure proper application of this Decision, the Member States of the Community and Norway shall assist each other, through their respective customs administrations, in checking the authenticity and accuracy of exporters' declarations made on forms EUR.2. Article 9 Penalties shall be imposed on any person who completes a form or causes a form to be completed which contains inaccurate information for the purpose of enabling goods to benefit from preferential treatment. Article 10 1. Movement certificates made out on the forms previously in force may be used until depletion of stocks and at the latest up to and including 30 June 1977, under the conditions laid down before the entry into force of this Decision. 2. Forms EUR.2 made out on the form previously in force may be used until depletion of stocks and at the latest up to and including 30 June 1977 for postal consignments (including parcel post) under the conditions laid down before the entry into force of this Decision. Additionally, they may be used until depletion of stocks and at the latest up to and including 30 June 1977, under the conditions laid down by this Decision. In that case, the information to be given in box 8 of the forms, models of which are to be found in Annex II, should be given in box 7. Article 11 Decision 4/73 of the Joint Committee is hereby replealed. Article 12 The text of Article 18 of Joint Committee Decision 3/73 shall be replaced by the following: 'Article 18 Under the responsibility of the exporter, he or his authorised representative shall complete and sign the form EUR.2.If the goods contained in the consignment have already been subject to verification in the exporting country by reference to the definition of the concept of "originating products", the exporter may refer to this check in the "Remarks" box of form EUR.2.' Article 13 An exporter who has completed a form EUR.2 shall be obliged to submit, at the request of the customs authorities of the exporting country, supporting evidence concerning the use of this form. Article 14 This Decision shall enter into force on 1 February 1976. Done at Brussels, 1 December 1975 For the Joint CommitteeThe PresidentR. de KERGORLAY